Citation Nr: 1412360	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse (the Appellant)


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1979.  He died in April 2013.  The Appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse, the Appellant, appeared at a Board hearing held before the undersigned in September 2012.  A transcript of the hearing is of record.

At the time of the Veteran's death in April 2013, the Veteran had perfected an appeal for the issues set forth on the first page of this decision.  His spouse submitted a May 2013 request to be substituted as appellant and the RO granted that request by letter dated in October 2013.  Accordingly, she is the Appellant and has been substituted as the claimant for the purposes of the claims pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

The Appellant also submitted a May 2013 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child), which is interpreted as a claim for dependency and indemnity compensation (DIC) as well as claims for death pension and accrued benefits.  See Isenhart v. Derwinski, 3 Vet. App. 177, 179-80 (1992).  The claim for accrued benefits is encompassed by this appeal due to the Appellant's substitution as the claimant, and the RO denied death pension in June 2013, but the claim for DIC has not yet been adjudicated.  38 U.S.C.A. § 5101(b)(1) (West 2002).  Therefore, the Board does not have jurisdiction over this issue, and it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran was diagnosed with bilateral hearing loss during the appellate period, experienced bilateral auditory threshold shifts during active duty, and credibly contended that he began to experience hearing loss in service.

2.  The Veteran credibly testified that he experienced tinnitus that began in service and continued afterwards.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted, for substitution purposes.

Service connection for tinnitus is granted, for substitution purposes.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


